 

 

Case 2:19-cv-17575-KSH-CLW Document 7 Filed 06/11/20 Page 1 of 4 PagelD: 38

CRAIG CARPENITO

United States Attorney

By: SARAH DEVLIN

Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102

Tel: 973-645-2740
Sarah.devlin3@usdoj.gov

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA, : Hon. Katharine S. Hayden, U.S.D.J.
Plaintiff, : Civil Action No. 19-17575 (KSH)
v. : DEFAULT JUDGMENT AND

FINAL ORDER OF FORFEITURE
$40,880.00 IN UNITED STATES
CURRENCY,

Defendant in Rem

WHEREAS, on or about September 3, 2019, the United States filed a
Verified Complaint for Forfeiture In Rem (the “Verified Complaint”) in the
United States District Court for the District of New Jersey against $40,880.00
in United States currency seized on or about April 1, 2019 from luggage
belonging to Jesus Ramirez-Martinez, a/k/a Jesus Martinez (the “Defendant
Currency’), in Terminal C, Gate 72, at Newark Liberty International Airport in
Newark, New Jersey;

WHEREAS, the Verified Complaint alleged that the Defendant Currency
is subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6),
which subjects to forfeiture all moneys, negotiable instruments, securities, or

other things of value furnished, or intended to be furnished, by any person in
 

Case 2:19-cv-17575-KSH-CLW Document 7 Filed 06/11/20 Page 2 of 4 PagelD: 39

exchange for a controlled substance and all proceeds traceable to such an
exchange, in violation of 21 U.S.C. § 801, et seq. (narcotics control and
enforcement laws); 10

WHEREAS, on or about September ff 2019, the United States filed a
Notice of Complaint for Forfeiture (the “Notice of Complaint”);

WHEREAS, the Notice of Complaint stated that any person who wished
to assert an interest in and avoid forfeiture of the Defendant Currency was
required to file a verified claim with the Clerk of the Court within thirty-five (35)
days after the date the Notice of Complaint was sent or the date of delivery, if
personally served;

WHEREAS, the Notice of Complaint also detailed the procedure for filing
a claim and answer;

WHEREAS, the United States learned that Jesus Ramirez-Martinez
appeared to have a potential claim to the Defendant Currency;

WHEREAS, on or about September 16, 2019, the United States sent
copies of the Verified Complaint and the Notice of Complaint by Federal
Express to Jesus Ramirez-Martinez, c/o Anthony J. Petrone, Esq.,, 1717 Arch
Street, Suite 3640, Philadelphia, Pennsylvania 19103 as required by Rule
G(4)(b) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions, Federal Rules of Civil Procedure;

WHEREAS, on or about September 17, 2019, Jesus Ramirez-Martinez,

c/o Anthony J. Petrone, Esq., 1717 Arch Street, Suite 3640, Philadelphia,
 

Case 2:19-cv-17575-KSH-CLW Document 7 Filed 06/11/20 Page 3 of 4 PagelD: 40

Pennsylvania 19103, received copies of the Verified Complaint and the Notice of
Complaint;

WHEREAS, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules
for Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of
Civil Procedure, Notice of Civil Forfeiture was posted on an official internet
government forfeiture website, namely www.forfeiture.gov for at least 30

c 19, 20
consecutive days, beginning one eee! notftying all third parties of their

right to file a claim with the Court within 60 days from the first day of

 

publication for a hearing to adjudicate the validity of their alleged legal interest
in the property;

WHEREAS, no conforming Claim has been filed within the time required
by Rule G(5)}(a) of the Supplemental Rules for Admiralty or Maritime Claims
and Asset Forfeiture Actions, Federal Rules of Civil Procedure, and 18 U.S.C. §
983(a}(4)(A) for the Defendant Currency, and the statutory time periods in
which to do so have expired;

IT IS HEREBY, ORDERED, ADJUDGED, AND DECREED:

1. A Default Judgment and a Final Order of Forfeiture is granted
against the Defendant Currency, namely $40,880.00 in United States currency
seized on or about April 1, 2019 from luggage belonging to Jesus Ramirez-
Martinez, a/k/a Jesus Martinez aaa. in Terminal C,
Gate 72, at Newark Liberty International Airport in Newark, New Jersey, and

no right, title or interest in the Defendant Currency shall exist in any other

party.
 

Case 2:19-cv-17575-KSH-CLW Document 7 Filed 06/11/20 Page 4 of 4 PagelD: 41

2. The United States Marshals Service shall dispose of theefendant

Currency

ording to law.

ORDERED this j\™ day of “ure | Bl 202.0

ant «lll
soit ATHARINES. HAYDEN, U.S.D.J.

 
